ICJ_103_Diallo_GIN_COD_2011-09-20_ORD_01_NA_01_FR.txt.                                                                                                                     637




                         Déclaration de M. le juge Cançado Trindade

                   [Traduction]

                      1. La situation à laquelle la Cour s’est trouvée confrontée au moment
                   de rendre la présente ordonnance est loin d’être satisfaisante, tout comme
                   l’ordonnance elle‑même ne peut guère être considérée comme entièrement
                   satisfaisante : bien qu’elle marque une étape sur la voie d’une décision
                   relative aux réparations en la présente affaire, Ahmadou Sadio Diallo
                   (République de Guinée c. République démocratique du Congo), la décision
                   de la Cour à cet égard est une nouvelle fois ajournée. Selon moi, la Cour
                   aurait déjà pu, et déjà dû, statuer sur les réparations dues à M. A. S. Diallo
                   dans son arrêt sur le fond du 30 novembre 2010. Cela aurait été plus
                   conforme au principe de l’humanité, au principe de la bonne administra-
                   tion de la justice et à l’esprit du droit applicable, constitué en l’espèce par
                   le Pacte international relatif aux droits civils et politiques adopté par
                   l’ONU en 1966 et la Charte africaine des droits de l’homme et des peuples
                   adoptée en 1981, ainsi que par la convention de Vienne de 1963 sur les
                   relations consulaires (art. 36, par. 1, al b)) 1. Il convient d’avoir à l’esprit
                   la teneur matérielle et l’herméneutique des droits violés aux fins des répa-
                   rations.
                      2. Il faut aussi avoir à l’esprit le mens legis des traités relatifs aux droits
                   de l’homme qui constituent le droit applicable en l’espèce. Aussi bien le
                   Pacte international relatif aux droits civils et politiques que la Charte afri-
                   caine des droits de l’homme et des peuples protègent l’individu contre les
                   retards déraisonnables dans l’administration de la justice 2. Le non‑respect
                   de ces dispositions a des conséquences pour ce qui est des réparations.
                   Dans la longue opinion individuelle que j’ai jointe à l’arrêt rendu par la

                       1 Je l’avais déjà souligné dans l’opinion individuelle que j’ai jointe à l’arrêt adopté par la

                   Cour le 30 novembre 2010. En fait, les épisodes successifs de toute l’affaire Ahmadou Sadio
                   Diallo se sont déroulés au niveau intra‑étatique (et non inter‑étatique) et concernaient un
                   sujet de droit qui n’est pas un Etat mais un individu, M. A. S. Diallo. Les droits violés en
                   l’espèce étaient : a) le droit à la liberté et à la sécurité de la personne ; b) le droit de ne pas
                   être expulsé d’un Etat sans motif juridique ; c) le droit de ne pas être maltraité ; et d) le
                   droit d’être informé en matière d’assistance consulaire au titre des garanties des droits de
                   la défense. En l’espèce la victime est un individu, un national de l’Etat demandeur qui était
                   soumis à la juridiction de l’Etat défendeur (lorsque les faits de la cause se sont produits).
                       2 Le Pacte international relatif aux droits civils et politiques stipule que toute personne

                   a droit, en pleine égalité, « [à] être jugé sans retard excessif » (art. 14, par. 3, al. c)). Le Pacte
                   ajoute que le tribunal saisi du cas d’une personne privée de sa liberté par arrestation ou
                   détention « statue sans délai » sur la légalité de la détention et ordonne la libération de l’in-
                   téressé si la détention est illégale (art. 9, par. 4). La Charte africaine des droits de l’homme
                   et des peuples dispose pour sa part que chacun a « le droit d’être jugé dans un délai raison-
                   nable par une juridiction impartiale » (art. 7, par. 1, al. d)).

                                                                                                                       6




4 CIJ1024.indb 9                                                                                                            17/06/13 08:49

                                  ahmadou sadio diallo (décl. cançado trindade)                                   638

                    Cour le 30 novembre 2010 dans la présente affaire, Ahmadou Sadio Diallo,
                    j’ai jugé bon de consigner mes réflexions sur le droit à réparation en l’es-
                    pèce. Presque un an plus tard, je me sens tenu de les rappeler, sous la
                    pression implacable du temps, à l’occasion de l’adoption par la Cour, ce
                    20 septembre 2011, de la présente ordonnance. Dans cette opinion, je me
                    déclarais préoccupé, face à la décision prise alors, par le fait que la répa-
                    ration adéquate devrait encore attendre au cas où les Parties en présence
                    ne pourraient se mettre d’accord sur cette question dans les six mois sui-
                    vant l’arrêt. Pour moi, cette décision avait « les apparences d’une procé-
                    dure arbitrale plutôt que vraiment judiciaire », ce qui me semblait « un
                    peu préoccupant » (par. 200).
                        3. A fortiori si l’on tient compte « du temps qu’il a fallu à la Cour pour
                     examiner cette affaire », depuis l’introduction de sa requête par la Guinée
                     en 1998 jusqu’à l’adoption par la Cour de son arrêt sur le fond le 30 no-
                    vembre 2010 (par. 201). Pourtant, depuis lors, près d’une année s’est
                    ­encore écoulée jusqu’à aujourd’hui, 20 septembre 2011, date de l’ordon-
                     nance que la Cour vient de rendre : la Cour est saisie de cette affaire depuis
                     près de treize ans, depuis la fin de décembre 1998 jusqu’à aujourd’hui, fin
                     septembre 2011. Cela donne une nouvelle fois à penser que le temps de la
                     justice humaine n’est pas celui de l’être humain. Comme je le faisais observer
                     à cet égard dans ma longue opinion individuelle jointe à l’arrêt de la Cour
                     du 30 novembre 2010, de nouveaux retards auraient pu et auraient dû être
                     évités, « particulièrement lorsqu’il s’agit de réparation à raison de violations
                     des droits de l’homme » (par. 202) 3.
                        4. La Cour, qui est maîtresse de sa compétence, aurait pu et aurait dû,
                     étant donné les circonstances de la présente espèce, fixer d’office, sponte
                     sua, les réparations dues à M. A. S. Diallo. La Cour est également maî-
                     tresse de sa procédure, et toute prolongation déraisonnable des délais
                     fixés pour l’exécution d’actes de procédure en vue d’honorer des obliga-
                     tions de droit international doit être réduite ou évitée. Or la question de
                     la réparation a maintenant, après l’arrêt du 30 novembre 2010, été de
                     nouveau ajournée. Cela n’aurait pas dû se produire, car la présente affaire
                     a conduit la Cour bien au‑delà de la dimension inter‑étatique. Des répa-
                     rations auraient déjà pu être ordonnées par la Cour, depuis son arrêt du
                     30 novembre 2010, essentiellement pour des raisons d’équité. Selon moi,
                     l’Etat existe au bénéfice de la personne humaine, et c’est également au
                     bénéfice de celle-ci que doit être appliqué le droit international contempo-

                        3 Après tout, « le titulaire des droits violés en l’espèce n’est pas l’Etat requérant, mais

                    l’individu concerné, M. A. S. Diallo, qui est également, en définitive, le bénéficiaire de la
                    réparation » (par. 203). La victime, titulaire du droit à réparation, est l’individu dont les
                    droits ont été violés (par. 204-205). On ne peut continuer à raisonner dans le cadre des
                    paramètres hermétiques de la seule dimension inter-étatique (par. 206-207). Dans la même
                    opinion individuelle, je passais en revue les formes de réparation disponibles (par. 208-210),
                    en ayant à l’esprit l’obligation générale des Etats parties énoncée à l’article 2 du Pacte inter-
                    national relatif aux droits civils et politiques, et le fait que l’obligation de réparer reflète un
                    principe fondamental du droit international général, comme le reconnaît la Cour dans sa
                    jurisprudence constante.

                                                                                                                     7




4 CIJ1024.indb 11                                                                                                         17/06/13 08:49

                              ahmadou sadio diallo (décl. cançado trindade)               639

                    rain — le nouveau droit des gens. Il faudrait toujours avoir à l’esprit la
                    maxime classique : justice tardive, justice déniée.


                                           (Signé) Antônio Augusto Cançado Trindade.




                                                                                            8




4 CIJ1024.indb 13                                                                                17/06/13 08:49

